Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The examiner reached out to the applicant representative attempt to work on the potential 112 indefinite language, however no final conclusion. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-10 the terms “abnormality diagnostic device, abnormality event, period is normal” are vague and a relative term that renders the claim indefinite.  The terms “abnormality diagnostic device, abnormality event, period is normal” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  An artisan doing measuring and testing would not know at what point " abnormality 

Note: for compact prosecution to apply prior art, “abnormality diagnostic device” would be interpret best as any diagnostic device, “abnormality event” would be interpret as any event, “period is normal” as interpret best as any period.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by SUZUKI (WO 2011092830, Date Publish 2011-08-04, CPC B 66 C 13/16).
Regarding claim 1:
SUZUKI describes a monitoring target selecting device which is configured to output a measurement parameter to an abnormality diagnosis device that is configured to diagnose an abnormal event of a plant (abstract, machine monitoring), comprising: a classification unit configured to acquire plurality of measurement parameters measured in the plant (abstract, to determine if signal data and the frequency ratio of the reference frequency read from the frequency information storage unit 105 are about the same), select this measurement parameter a measurement parameter to be output to the abnormality diagnosis device on the basis of a result of comparing a behavior of the measurement parameter in the first period and a behavior of the measurement parameter in the second period ( abstract, reference frequency information are compared, thereby generating operating data frequency comparison information, section 7, Is used to derive the result of abnormality diagnosis based on the statistical distance of the diagnostic data. The reason for not directly using the diagnosis results of individual times is to suppress false reports. When the abnormality diagnosis unit 103 sums up the diagnostic information for a predetermined time and diagnoses it as an abnormality, it is used as the output of the monitoring diagnosis apparatus 1 as diagnosis result .), and when the behavior of the measurement parameter in the first period is different from the behavior of the measurement parameter in the second period and the measurement parameter in the second period is normal (fig. 1, abstract ,different signal are compare) select this measurement parameter as the measurement parameter to be output to the abnormality diagnosis device (drawing description, in a in different periods compare if abnormal, i.e. Period 1, period 2, abstract. are used to conduct abnormality diagnosis of operation machines) .

Regarding claim 9:
	SUZUKI describes a monitoring target selecting method of a monitoring target selecting device which is configured to output a measurement parameter to an abnormality diagnosis device that is configured to diagnose an abnormal event of a plant (abstract, machine monitoring), comprising: a step of acquiring, by a classification unit, a plurality of measurement parameters measured in the plant and classifying a change behavior of a measured value over a time for each of the plurality of measurement parameters in a first period (abstract, to determine if signal is normal from sensor); a step of classifying, by the classification unit, a change behavior of a measured value over a time for each of the plurality of measurement parameters second period which is a period after the first period: and a step of (fig. 1, signal in different period), when the behavior of the measurement parameter in the first data and the frequency ratio of the reference frequency read from the frequency information storage unit 105 are about the same) the this measurement parameter ta be output to the abnormality diagnosis device on the basis of a result of comparing a behavior of the measurement parameter in the first period and a behavior of the measurement parameter in the second period ( abstract, reference frequency information are compared, thereby generating operating data frequency comparison information, section 7, Is used to derive the result of abnormality diagnosis based on the statistical distance of the diagnostic data. The reason for not directly using the diagnosis results of individual times is to suppress false reports. When the abnormality diagnosis unit 103 sums up the diagnostic information for a predetermined time and diagnoses it as an abnormality, it is used as the output of the monitoring diagnosis apparatus 1 as diagnosis result data using the statistical distance.), and when the behavior of the measurement parameter im the first period is different from the behavior of the measurement parameter in the second period and the measarement parameter in the second period is normal (fig. 1, abstract ,different signal are compare), selecting this measurement parameter as the measurement parameter to be output to the abnormality diagnosis device. by the selection unit (drawing 

   Regarding claim 10:
SUZUKI describes a program causes a computer (fig. 9, computer 11) of a monitoring target selecting device which is configured to output a measurement parameter an abnormality diagnosis device that is configured to diagnose an abnormal event of a plant to execute (abstract, machine monitoring) a procedure of acquiring a plurality of measurement parameters measured in the plant (abstract, to determine if signal is normal from sensor) and classifying change behavior of a measured value over a time for each of the plurality of measurement parameters in a first period (fig. 1, signal in different period); a procedure of classifying a change behavior of a measured value over a time for each of the plurality of measurement parameters in each-of the-first-period-and-a second period which is a period after the first period (fig. 1, different data point); and a procedure of, when the behavior of the measurement parameter in the first period is the same as the behavior of the measurement parameter in the second period (section 6, data and the frequency ratio of the reference frequency read from the frequency information storage unit 105 are about the same), selecting the-this measurement parameter to be output to the abnormality diagnosis device on the basis of a result of comparing a behavior of the measurement parameter in the first period and a behavior of the measurement parameter in the second period, and when the behavior of the reference frequency information are compared, thereby generating operating data frequency comparison information, section 7, Is used to derive the result of abnormality diagnosis based on the statistical distance of the diagnostic data. The reason for not directly using the diagnosis results of individual times is to suppress false reports. When the abnormality diagnosis unit 103 sums up the diagnostic information for a predetermined time and diagnoses it as an abnormality, it is used as the output of the monitoring diagnosis apparatus 1 as diagnosis result data using the statistical distance.) and the measurement parameter in the second period is normal, selecting this measurement parameter as the Measurement parameter to be output to the abnormality diagnosis device, by the selection unit (drawing description, in a in different periods compare if abnormal, i.e. Period 1, period 2, abstract. are used to conduct abnormality diagnosis of operation machines).

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 15, 2022